FILE COPY




                                 COURT OF APPEALS
                                  SECOND DISTRICT              OF      TEXAS
CHIEF JUSTICE                                                                     CLERK
 TERRIE LIVINGSTON                    TIM CURRY CRIMINAL JUSTICE CENTER             DEBRA SPISAK
                                           401 W. BELKNAP, SUITE 9000
JUSTICES                                 FORT WORTH, TEXAS 76196-0211             CHIEF STAFF ATTORNEY
  LEE ANN DAUPHINOT                                                                LISA M. WEST
  ANNE GARDNER                                 TEL: (817) 884-1900
  SUE WALKER                                                                      GENERAL COUNSEL
  BILL MEIER                                  FAX: (817) 884-1932                  CLARISSA HODGES
  LEE GABRIEL
  BONNIE SUDDERTH                            www.txcourts.gov/2ndcoa



                                           April 17, 2015

    Lisa Mullen                                          Debra A. Windsor
    3149 Lackland Rd., Ste. 102                          Assistant District Attorney
    Fort Worth, TX 76116                                 401 W. Belknap St.
    * DELIVERED VIA E-MAIL *                             Fort Worth, TX 76102-1913
                                                         * DELIVERED VIA E-MAIL *

    RE:          Court of Appeals Number: 02-14-00213-CR
                                          02-14-00214-CR
                                          02-14-00215-CR
                 Trial Court Case Number: 1338837D
                                          1338838D
                                          1338699D

    Style:       Joseph Alan Neeley
                 v.
                 The State of Texas
    nono
          The State's brief has been filed under the date of April 9, 2015 in the above
    referenced cause.

          Please be advised that this cause has been set for submission without
    oral argument on Tuesday, May 19, 2015, before a panel consisting of Chief
    Justice Livingston, Justice Gardner, and Visiting Justice Bleil. This panel is
    subject to change by the court. See Tex. R. App. P. 39.8.

          If any party objects to the submission of this case without oral argument,
    that party must file a written objection with the court within ten (10) days from the
    date of this letter explaining the reasons why the objecting party believes
    argument would significantly aid the court in the disposition of the case.
                                         FILE COPY

02-14-00213-CR
April 17, 2015
Page 2


                 Respectfully yours,

                 DEBRA SPISAK, CLERK


                 By: Shoshanna Cordova, Deputy
                 Clerk